DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on March 18, 2021.
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ling et al. (CN 109616107A).
As per claim 1, Ling discloses, a first device, comprising: 
at least one processor (Fig. 8 and 10 have processors); 
an ultra-wideband (UWB) transceiver accessible to the at least one processor (Fig. 7, element 710 and description of figure 7); and 
storage accessible to the at least one processor and comprising instructions executable by the at least one processor to: receive voice input to execute a command using the first device (Figures 8 and 10 description, reads on “a control signal to control the specific operation); 
track a location of a second device different from the first device using one or more UWB signals received from the second device via the UWB transceiver (Description: “the ultra-wideband (UWB) positioning technology combining with voice communication technology in the invention, the orientation of the user and the voice information to form data transmission and information interaction”); and 
based on the location of the second device and the voice input, execute the command using the first device (Description: “the specific position information of the element; a control information receiver module 120, connected with the machine controller module for receiving ultra-wideband unit 7 and transmitted by the control information transmitted to the machine controller module 130; the machine controller module 130, the receiver module 120 for receiving control information transmitted, the control information into a control signal to control the specific operation of external machine equipment”).
As per claim 2, Ling discloses, wherein the instructions are executable to: track the location of the second device using the one or more UWB signals to determine that the second device is within a predetermined area relative to the first device (Description: “when the ultra-wideband positioning system detects that the controlled person position, can know the main operation process of the station and the work task according to the label information of the locating label. …by these information can know the target in a predetermined area, other personnel enters the working area”); and 
based on the voice input and the determination that the second device is within the predetermined area, execute the command using the first device (Description: “the command centre unit for receiving the specific command information from the information interaction unit to the inquired, sends the control information according to the command information”).  
As per claim 4, Ling discloses, wherein the instructions are executable to: execute, using the voice input, voice identification (ID) to identify a particular user that provided the voice input as being a user for which voice control of at least one feature of the first device is authorized; and based on the identification of the particular user and the determination that the second device is within the predetermined area, execute the command using the first device (Description: “voice through the microphone after transforming into the electric signal added to the input end of the identifying system, after pre-treatment, and establishing the voice model according to the voice characteristics of the person, by analyzing the electric signal of the input voice, and extracting the desired characteristics, based on the established template required for speech recognition. and the single chip microcomputer in the recognition process to be in accordance with a model of speech recognition, voice template and the memory for storing the input voice signal characteristic comparison, according to searching and matching strategy, finding the template best matching to the input voice. then according to this definition of the template, it can give the identification result of single chip microcomputer by looking up the table. In the embodiment of the invention, the voice recognition controller unit 10 comprises machine to tag module 110, connected with the machine controller module, for providing the voice recognition controller 10 of the specific position information of the element; a control information receiver module 120, connected with the machine controller module for receiving ultra wideband unit 7 and transmitted by the control information transmitted to the machine controller module 130”).  
As per claim 5, Ling discloses, wherein the at least one feature comprises each feature of the first device controllable through voice input (Description: same as above claim 4 rejection).  

As per claim 6, Ling discloses, wherein the at least one feature relates to adjustment of a parameter of an Internet of things (IoT) device (Description: “the invention uses ultra-wideband positioning technology combining with speech recognition communication technology, the orientation of the user and the voice information to form data transmission and information interaction, the effect reaches intelligent monitoring management, realize the digital, dynamic and standardized, intelligent hierarchy management, reduces the human factor, improves benefit. can be applied to intelligent home”).  

As per claim 8, Ling discloses, wherein the instructions are executable to: determine that the second device is currently oriented in a way that conforms to a predefined orientation (Summary of the invention: “In the invention, the orientation of the user and the voice information to form data transmission and information interaction”); and 
based on the voice input and the determination that the second device is currently oriented in a way that conforms to the predefined orientation, execute the command using the first device (Description: “In the embodiment of the invention, the voice recognition controller unit 10 comprises machine to tag module 110, connected with the machine controller module, for providing the voice recognition controller 10 of the specific position information of the element; a control information receiver module 120, connected with the machine controller module for receiving ultra wideband unit 7 and transmitted by the control information transmitted to the machine controller module 130; the machine controller module 130, the receiver module 120 for receiving control information transmitted, the control information into a control signal to control the specific operation of external machine equipment”).
As per claim 9, Ling discloses, wherein the instructions are executable to: track the location of the second device using the one or more UWB signals to determine the current orientation of the second device via the one or more UWB signals (Description: “the ultra-wideband (UWB) positioning technology combining with voice communication technology in the invention, the orientation of the user and the voice information to form data transmission and information interaction”).  

 	As per claim 11, Ling discloses, wherein the instructions are executable to: track the location of the second device using the one or more UWB signals to determine that the second device is within a predetermined area relative to the first device; and  based on the voice input, the determination that the second device is within the predetermined area, and the determination that the second device is currently oriented in a way that conforms to the predefined orientation, execute the command using the first device (Description: “when the ultra-wideband positioning system detects that the controlled person position, can know the main operation process of the station and the work task according to the label information of the locating label. …by these information can know the target in a predetermined area, other personnel enters the working area”).
  
As per claim 12, Ling discloses, a method, comprising: 
receiving voice input at a first device (Description: “command center unit 1, for receiving the specific command information from the information interaction unit to the inquired, sends the control information according to the command information”); 
tracking a second device using one or more ultra-wideband (UWB) signals received from the second device (Description: “personnel information when opening the computer operation interface clicks corresponding to the person or machine, it will automatically display the number, name, position, gender, ID number of the target person and machine corresponding to the device number, name, type, function application and notes and other information. by these information can know the target in a predetermined area, other personnel enters the working area”); and 
based on tracking, performing, at the first device, an operation using the voice input (Description: “the voice recognition controller unit 10 comprises machine to tag module 110, connected with the machine controller module, for providing the voice recognition controller 10 of the specific position information of the element; a control information receiver module 120, connected with the machine controller module for receiving ultra wideband unit 7 and transmitted by the control information transmitted to the machine controller module 130”).
.  
As per claim 13, Ling discloses, wherein the operation comprises execution of a command provided via the voice input (Description: “the voice recognition controller unit 10 comprises machine to tag module 110, connected with the machine controller module, for providing the voice recognition controller 10 of the specific position information of the element; a control information receiver module 120, connected with the machine controller module for receiving ultra wideband unit 7 and transmitted by the control information transmitted to the machine controller module 130”).  

As per claim 14, Ling discloses, wherein the operation comprises authentication of a user at least in part based on the voice input (Description: the speech recognition unit 8 comprises voice signal processing module 810 for receiving analog voice information, pre-processing the voice analog information, obtaining the pre-treated information; a feature extraction module 820, for receiving pre-processing information of the voice signal processing module, for extracting the characteristic value to the pre-processing information; pattern recognition module 830, for the characteristic value extracted according to characteristic extraction module for comparing with the model base module identifying the voice character information; and a model library module 840 for storing and updating characteristic value information, as the mode identification module identification provides comparison data”)
.  As per claim 15, Ling discloses, comprising: tracking a location of the second device using the one or more UWB signals; and based on the location of the second device, performing the operation using the voice input (Description: “the voice recognition controller unit 10 comprises machine to tag module 110, connected with the machine controller module, for providing the voice recognition controller 10 of the specific position information of the element; a control information receiver module 120, connected with the machine controller module for receiving ultra wideband unit 7 and transmitted by the control information transmitted to the machine controller module 130”).  

As per claim 16, Ling discloses, comprising: tracking an orientation of the second device using the one or more UWB signals; and based on the orientation of the second device, performing the operation using the voice input (Description: “the voice recognition controller unit 10 comprises machine to tag module 110, connected with the machine controller module, for providing the voice recognition controller 10 of the specific position information of the element; a control information receiver module 120, connected with the machine controller module for receiving ultra wideband unit 7 and transmitted by the control information transmitted to the machine controller module 130”).  

As per claim 17, Ling discloses, comprising: tracking a location of the second device using at least one of the one or more UWB signals; tracking an orientation of the second device using at least one of the one or more UWB signals; and based on the location of the second device and the orientation of the second device, performing the operation using the voice input (Description: “the voice recognition controller unit 10 comprises machine to tag module 110, connected with the machine controller module, for providing the voice recognition controller 10 of the specific position information of the element; a control information receiver module 120, connected with the machine controller module for receiving ultra wideband unit 7 and transmitted by the control information transmitted to the machine controller module 130”).

As per claim 18, Ling discloses, at least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to: 
receive voice input at a first device Description: (“command center unit 1, for receiving the specific command information from the information interaction unit to the inquired, sends the control information according to the command information”); 
track a second device using one or more ultra-wideband (UWB) signals received from the second device (Description: “personnel information when opening the computer operation interface clicks corresponding to the person or machine, it will automatically display the number, name, position, gender, ID number of the target person and machine corresponding to the device number, name, type, function application and notes and other information. by these information can know the target in a predetermined area, other personnel enters the working area”); and 
based on tracking, perform an operation using the voice input (Description: “the voice recognition controller unit 10 comprises machine to tag module 110, connected with the machine controller module, for providing the voice recognition controller 10 of the specific position information of the element; a control information receiver module 120, connected with the machine controller module for receiving ultra wideband unit 7 and transmitted by the control information transmitted to the machine controller module 130”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (CN 109616107) as applied to claims 1 above, and further in view of well-known prior art.
As per claim 3, Ling does not explicitly discloses, wherein the instructions are executable to: track the location to determine that the second device is not within the predetermined area relative to the first device; and based on the determination that the second device is not within the predetermined area, decline to execute the command using the first device. However, Ling discloses, track the location of the second device using the one or more UWB signals to determine that the second device is within a predetermined area relative to the first device (Description: “when the ultra-wideband positioning system detects that the controlled person position, can know the main operation process of the station and the work task according to the label information of the locating label. …by these information can know the target in a predetermined area, other personnel enters the working area”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to using in a negative way that is “based on the determination that the second device is not within the predetermined area, decline to execute the command using the first device” because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

As per claim 7, Ling does not explicitly disclose, wherein the IoT device comprises a thermostat, and wherein the parameter relates to a setting for the thermostat. However, Ling discloses, wherein the at least one feature relates to adjustment of a parameter of an Internet of things (IoT) device (Description: “the invention uses ultra-wideband positioning technology combining with speech recognition communication technology, the orientation of the user and the voice information to form data transmission and information interaction, the effect reaches intelligent monitoring management, realize the digital, dynamic and standardized, intelligent hierarchy management, reduces the human factor, improves benefit. can be applied to intelligent home”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known thermostat setting because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

As per claim 10, Ling discloses, wherein the instructions are executable to: receive data from the second device indicating the current orientation of the second device (Description: “the ultra-wideband (UWB) positioning technology combining with voice communication technology in the invention, the orientation of the user and the voice information to form data transmission and information interaction”), but  does not explicitly the data generated based on input from a gyroscope on the second device. Official Notice is taken on the well-known gyroscope.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known gyroscope in the invention of Liu because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

As per claim 19, Ling discloses, wherein the instructions are executable to: identify a direction in which a source of the voice input is located and/or a location at which the source of the voice input is located (Description: “the ultra-wideband (UWB) positioning technology combining with voice communication technology in the invention, the orientation of the user and the voice information to form data transmission and information interaction”); 
Ling discloses, “when the ultra-wideband positioning system detects that the controlled person position, can know the main operation process of the station and the work task according to the label information of the locating label, … by these information can know the target in a predetermined area, other personnel enters the working area.”, but does not explicitly discloses,  based on the identification(s), determine that a current location of the second device as determined from the tracking matches, to at least within a threshold level of tolerance, one or more of the directions in which the source is located and the location at which the source is located; and based on the determination of the match, perform the operation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known threshold level by replacing target predetermined area of Ling because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  
  
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kemink et al. (US 6,563,430) discloses, remote control device with location dependent interface.
Kwon et al. (US 2019/0259274) discloses, electronic apparatus, controlling method of electronic apparatus and server.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
December 15, 2022								

/ABUL K AZAD/Primary Examiner, Art Unit 2656